--------------------------------------------------------------------------------

Exhibit 10.4
 
[EXECUTION VERSION]
PROMISSORY NOTE


$530,000.00
Houston, Texas
December 18, 2009



FOR VALUE RECEIVED, RCI Entertainment (3105 I-35), Inc., (“Maker”, whether one
or more) a wholly owned subsidiary of Rick’s Cabaret International, Inc., with a
business address of 10959 Cutten Road, Houston, Texas 77066, promises to pay to
the order of Spiridon Karamalegos, an individual and Texas resident (“Payee”),
at ___________________________, or such other place as the holder of this
Promissory Note (“Note”) may hereafter designate in writing, in immediately
available funds and in lawful money of the United States of America, the
principal sum of five hundred thirty Thousand and No/100 Dollars ($530,000.00),
together with interest on the unpaid principal balance of this Note from time to
time outstanding until maturity at the Stated Rate and interest on all past due
amounts, both principal and accrued interest, at the Maximum Rate; provided,
however, that for the full term of this Note the interest rate produced by the
aggregate of all sums paid or agreed to be paid to the holder of this Note for
the use, forbearance or detention of the true principal balance of this Note
from time to time outstanding shall not exceed the Maximum Rate.


“Stated Rate” means a rate per annum equal to Four and 75/100 percent (4.75%);
provided, however, that if the Stated Rate ever exceeds the Maximum Rate, the
Stated Rate shall then and thereafter be fixed at a rate per annum equal to the
Maximum Rate then and from time to time thereafter in effect until the total
amount of interest accrued at the Stated Rate on the unpaid balance of this Note
equals the total amount of interest which would have accrued had the Maximum
Rate at all times been equal to the Stated Rate from time to time in effect.


“Maximum Rate” means, on any day, the maximum non-usurious rate of interest
permitted for that day by whichever of applicable federal or Texas law permits
the higher interest rate, stated as a rate per annum.  Without notice to Maker
or any other person or entity, the Maximum Rate shall automatically fluctuate
upward and downward as and in the amount by which said Maximum Rate fluctuates.


Principal and interest are due and payable in equal monthly installments of Nine
Thousand Nine Hundred Forty-One and 16/100 Dollars ($9,941.16), beginning on
January 18, 2010, with each succeeding installment being due and payable on the
18th day of each calendar month thereafter until the fifth (5th) anniversary of
this Note, or December 18, 2014, when all principal and accrued interest under
this Note and all amounts owing hereunder but not previously paid shall be due
(“Final Maturity Date”).  All payments in repayment of this Note shall be
applied first to discharge accrued interest and then to the outstanding
principal amount of this Note and any other sums owing pursuant to this
Note.  Maker may prepay all or any part of the principal of this Note before
maturity without penalty.


The unpaid principal balance of this Note at any time shall be the total amounts
loaned or advanced hereunder by the holder hereof, less the amount of payments
or prepayments of principal made hereon by or for the account of Maker.

 
Page 1 of 4

--------------------------------------------------------------------------------

 

Interest shall be computed for the actual number of days elapsed in a year
consisting of 365 days, unless the Maximum Rate would thereby be exceeded, in
which event, to the extent necessary to avoid exceeding the Maximum Rate,
interest shall be computed on the basis of the actual number of days elapsed in
the applicable calendar year in which it accrued.


If, for any reason whatever, the interest paid or received on this Note during
its full term produces a rate which exceeds the Maximum Rate, the holder of this
Note shall refund to the payor or, at the holder’s option, credit against the
principal of this Note such portion of said interest as shall be necessary to
cause the interest paid on this Note to produce a rate equal to the Maximum
Rate, and all sums contracted for, charged or received by or paid to the holder
of this Note for the use, forbearance or detention of the indebtedness evidenced
hereby shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of this note, so
that the interest rate is uniform throughout the full term of this note.


This Note is secured by, among other liens and security interests, the
following:  (i) second lien on one hundred percent (100%) of the issued and
outstanding shares of the Joy Club of Austin, Inc., a Texas corporation, (ii)
one hundred percent (100%) of the issued and outstanding shares of North IH35
Investments, Incorporated, a Texas corporation, and (iii) the lien created in
that certain Second Subordinated Deed of Trust of even date herewith from Maker
to Douglass D. Hearne, Jr., Trustee, for the benefit of Payee (the “Deed of
Trust”), covering that certain real property and all improvements thereto more
particularly described on Exhibit “A”, attached hereto and made a part hereof
for all purposes.


The failure of the Maker to timely pay any principal or installment of interest
on this Note, or the occurrence of any event of Default under any security
instrument or guaranty at any time securing or guaranteeing payment of this
indebtedness shall constitute Default under this Note.  Upon any such Default,
such holder may, at its option, exercise any or all rights, powers and remedies
afforded by law or under any instruments securing this Note, including the right
to declare the unpaid balance of principal and accrued interest on this Note at
once mature and payable.


If any holder of this Note retains an attorney in connection with any such
Default or to collect, enforce or defend this Note or any papers intended to
secure or guarantee it in any lawsuit or in any probate, reorganization,
bankruptcy or other proceeding, or if Maker sues any holder in connection with
this Note or any such papers and does not prevail, then Maker agrees to pay to
each such holder, in addition to principal and interest, all reasonable costs
and expenses incurred by such holder in trying to collect this Note or in any
such suit or proceeding, including reasonable attorney’s fees.


The term “Default” as used in this Note shall include the occurrence of any of
the events defined as Default in the Deed of Trust.  It is agreed that time is
of the essence of this Note and,  in the event of a default, of a failure to pay
principal and interest herein provided when due, or a breach of the provisions
of any of the instruments executed in connection with or securing this Note,
Payee, at its option, and subject to the notice and cure provisions in the Deed
of Trust, may declare the entire unpaid principal balance and all unpaid accrued
interest owing hereon at once due and payable.  Failure to exercise this option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent Default.

 
Page 2 of 4

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Note, in the event of a Default
under this Note or the Deed of Trust, before exercising any of Payee’s remedies
under this Note or the Deed of Trust, Payee will first give Maker written notice
of default and Maker will have the number of days specified in the Deed of Trust
after written notice is given in which to cure the Default (“Cure Period”).  If
the default is not cured within the Cure Period, Maker and any and all
co-makers, endorsers, guarantors and sureties waives all further demand for
payment, presentation for payment, notice of intention to accelerate maturity,
notice of acceleration of maturity or protest, to the extent permitted by
law. Each such person agrees that his, her or its liability on or with respect
to this Note shall not be affected by any release of or change in any guaranty
or security at any time existing or by any failure to perfect or maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.


This Note shall be governed by and construed in accordance with the laws of the
State of Texas and the United States of America from time to time in
effect.  Travis County, Texas shall be a proper place of venue for suit hereon.
Maker and any and all co-makers, endorsers, guarantors and sureties irrevocably
agree that any legal proceedings in respect of this Note or any loan agreement,
security agreement, guaranty or other writing relating hereto shall be brought
in the district courts of Travis County, Texas, or the United States District
Court for the Western District of Texas.


THE INDEBTEDNESS EVIDENCED BY THIS NOTE IS PAYABLE IN FULL ON DECEMBER 18,
2014.  AT MATURITY YOU MUST REPAY THE ENTIRE PRINCIPAL BALANCE OF SUCH
INDEBTEDNESS AND UNPAID INTEREST THEN DUE.  THE LENDER IS UNDER NO OBLIGATION TO
REFINANCE SUCH INDEBTEDNESS AT THAT TIME.  YOU WILL, THEREFORE, BE REQUIRED TO
MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY OWN OR YOU WILL HAVE TO FIND A
LENDER, WHICH MAY BE THE LENDER YOU HAVE SUCH INDEBTEDNESS WITH, WILLING TO LEND
YOU THE MONEY.  IF YOU REFINANCE SUCH INDEBTEDNESS AT MATURITY, YOU MAY HAVE TO
PAY SOME OR ALL OF THE CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF
YOU OBTAIN REFINANCING FROM THE SAME LENDER.


THIS PROMISSORY NOTE AND ALL OTHER SECURITY DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, TOGETHER CONSTITUTE A WRITTEN AGREEMENT AND REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 
Page 3 of 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Maker has duly executed this Note effective
as of the day and year above first written.



 
MAKER:
       
RCI Entertainment (3105 I-35), Inc.
       
By:
   
Name:
   
Title:
 

 
 
Page 4 of 4

--------------------------------------------------------------------------------